DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 7-27 have been withdrawn as being directed to a non-elected invention.  Claims 3 and 30 have been withdrawn as being directed to a non-elected species.  Claims 1, 4-6 and 28 are under examination at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (U.S. Patent Application No. 20170029811; published February 2, 2017).
	The claims are directed to a multivalent mixture of bacterial delivery vehicles comprising at least two different bacterial delivery vehicles, wherein 
	At paragraph [0041], Weiner et al. teaches a composition including a plurality of barcoded nucleic acid variants, each nucleic acid variant encoding a polypeptide and having a sequence including (i) one or more variable codons that vary between the nucleic acid variants, and (ii) a plurality of identifier codons, each identifier codon including a nucleotide at a wobble position, such that the combination of the nucleotides at the wobble positions of the identifier codons form a barcode that identifies the sequence of the nucleic acid variant, and the nucleotides at the wobble positions of the identifier codons are translationally silent.
	At paragraph [0042], Weiner et al. states that the barcode of each distinct nucleic acid variant can differ from the barcodes of the remaining nucleic acid variants.  Thus, each nucleic acid variant is distinct and each barcode is distinct.
	At paragraph [0043], Weiner et al. teaches that the composition can comprise identical nucleic acid variants with identical barcodes or identical nucleic acid variants with distinct barcodes.
	Thus, one of ordinary skill in the art would readily recognize that the composition of Weiner et al. can comprise i) distinct nucleic acid variants with identical nucleic acid variants with distinct barcodes.
	Lastly, Weiner et al. teaches generating a library (e.g., a phage library) comprising the barcoded nucleic acid variants (see paragraph [0050] and paragraphs [0208] to [0213], particularly paragraph [0213]).
	Example 2 and Figure 51 further exemplify the teachings of Weiner et al. Specifically, Example 2 and Figure 5 teach a library comprising a population (i.e., composition) of M13 phage each comprising a vector encoding a Gp3 fusion protein including one of a plurality of scFv antibodies such that the encoded fusion protein may display the scFv antibody on the surface of a virion.  The scFv vector further encodes a β-lactamase (Bla) enzyme capable of conferring ampicillin resistance, a 34 bp attB motif complementary to a pseudo-attP motif, and the coding sequence of a chlormaphenicol resistance gene that is not operably associated with a promoter (see also Example 1).  
	Each scFv vector further includes a variable priming sequence (i.e., barcode).  The scFv vector variable priming sequence is adjacent to the 5’ terminus of the scFv gene.  Each variable priming sequence includes 6 nucleotides, equivalent to the addition of 2 amino acids. The sequence of each variable priming sequence is a permutation of the sequence: 5'-VDNVDN-3' (where V=A or C or G, D=A or G or T and N=A or C or G or T). The use of VDN 6) possible pairs of barcode permutations (see paragraph 0231]).

    PNG
    media_image1.png
    597
    757
    media_image1.png
    Greyscale

	Thus, each phage of the library comprises a vector encoding a different scFv with a different barcode that is a permutation of the sequence: 5'-
	In view of the teachings of Weiner et al. outlined above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any one of the described nucleic acid variant/barcode combinations [i) distinct nucleic acid variants with distinct barcodes, ii) identical nucleic acid variants with identical barcodes, or iii) identical nucleic acid variants with distinct barcodes] to create a phage library using the steps of Example 2 and Figure 5 as a guide.  One would have been motivated to do so create a phage library with i) different nucleic acids encoding a different protein, e.g. scFv, each protein with a different barcode or ii) identical nucleic acids encoding the same protein, e.g. scFv, each protein with the same barcode or iii) the same nucleic acids encoding the same protein, e.g. scFv, each protein with a different barcode.  Further, it would be obvious to substitute any one of the described nucleic acid variant/barcode combinations in the phage library of Example 2 and the result would be predictable (phage expression of different or identical scFv proteins, with either different or identical barcodes).

Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Arguments
In the reply dated December 17, 2021, applicant first argues the cited prior art does not teach “at least two different bacterial delivery vehicles” where the bacterial delivery vehicles differ at the protein (e.g., capsid) level.  Applicant provides a Declaration under 37 C.F.R. §1.132 to support this argument.  Applicant’s arguments and Declaration under 37 C.F.R. §1.132 have been fully considered and not found persuasive. 
	The claims are directed to a mixture of multivalent bacterial delivery vehicles comprising, inter alia, at least two different delivery vehicles.  As outlined in the rejection over Weiner et al., each phage of the library comprises a vector encoding a different scFv with a different barcode that is a permutation of the sequence: 5'-VDNVDN-3' (i.e., a unique tracer comprising a barcode embedded in a non-coding region of the vector).  Thus, the phage library comprises “at least two different bacterial delivery vehicles” when comparing scFv sequence or the barcode sequence.  Further, in view of the teachings of Weiner et al. outlined above, it would have been obvious to one of ordinary skill in the art before the identical nucleic acid variants with distinct barcodes] to create a phage library using the steps of Example 2 and Figure 5 as a guide.  One would have been motivated to do so create a phage library with i) different nucleic acids encoding a different protein, e.g. scFv, each protein with a different barcode or ii) identical nucleic acids encoding the same protein, e.g. scFv, each protein with the same barcode or iii) the same nucleic acids encoding the same protein, e.g. scFv, each protein with a different barcode.  
	It is noted that the claims do not state/recite that the bacterial delivery vehicles differ at the protein (e.g., capsid) level or that the bacterial delivery vehicles have structural differences (e.g., differences in the capsid proteins).  All that is required is that the mixture have two different bacterial delivery vehicles.  A phage library comprising phages (e.g., M13 phages) that encode i) distinct nucleic acid variants (e.g., scFv variants) with distinct barcodes, ii) identical nucleic acid variants (e.g., scFv variants) with identical barcodes, or iii) identical nucleic acid variants (e.g., scFv variants) with distinct barcodes, would have at least two different bacterial delivery vehicles.
	Applicant next argues that the disclosure of Weiner et al. focuses on methods for identifying pairs of cognate binding moieties/antigens, which is 
	As outlined above, Weiner et al. renders obvious the claimed mixture of bacterial delivery vehicles.  The purpose of focus of Weiner et al. is irrelevant.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Figure 5 is reproduced below.